     Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                              )
UNITED STATES OF AMERICA                      )
                                              )CRIM. NO. 1:19-10459-16, 32,
                                              )    8, 30, 48, 26 and 19 -RWZ
V.                                            )
                                              )
MATTHEW PALACIOS ET AL                        )
                                              )

     DEFENDANTS MATTHEW PALACIOS’, ISAAC FELIX-RIVERA’S, JUAN
      LIBERATO’S, MICHAEL COTTO’S, JEREMIA MEDINA’S, ORLANDO
         SANTIAGO TORRES’ AND ROBERT LARA”S OPPOSITION TO
        GOVERNMENT’S MOTION FOR PROTECTIVE ORDER (Doc. 359)

       Defendants MATTHEW PALACIOS, ISAAC FELIX-RIVERA, JUAN

LIBERATO, MICHAEL COTTO, JEREMIA MEDINA, ORLANDO SANTIAGO

TORRES and ROBERT LARA hereby oppose the Government’s Motion for Protective

Order (Doc. 359), filed on January 17, 2020, Palacios, Felix-Rivera, Liberato, Cotto,

Medina, Santiago-Torres and Robert Lara rely upon the following:



       1.      The charge against Palacios, Felix-Rivera, Liberato, Cotto, Medina,

               Santiago Torres and Robert Lara in the indictment (Doc. 1) is conspiracy

               to conduct enterprise affairs through a pattern of racketeering activity

               possession, a violation of 18 U.S.C. § 1962(d).

       2.      The Affidavit of Special Agent Dominic Coppo (hereinafter Affidavit)

               filed in support of the indictment of sixty-two individuals and offered as

               an exhibit at the detention hearing, attached as Exhibit “D” to MOTION

               FOR REVIEW, REVOCATION AND RECONSIDERATION BY THE
Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 2 of 13



        DISTRICT COURT OF THE MAGISTRATE JUDGE’S DETENTION

        ORDER (Doc. 303) recounts a multi-year investigation, involving several

        states, of the Latin Kings organization.

  3.    The Government relies upon its as yet unsubstantiated allegations in the

        indictment and upon the Affidavit which fails to demonstrate its burden as

        to each defendant to show how he is currently involved in any acts of

        violence and of intimidation so as to justify its blanket protective order so

        effectively impeding defendant-counsel cooperation and collaboration to

        investigate and prepare for trial as to deny each defendant effective

        assistance of counsel.

  4.    It is insufficient for the Government to allege that, because 2 of the

        defendants, A RODRIGUEZ and W PEGUERO, have allegedly reviewed

        police reports and grand jury minutes so as to intimidate and commit

        violence upon law enforcement cooperators (without any Government

        demonstration that their use of these materials caused the intimidation and

        violence) all 60 other defendants should be constrained from complete and

        thorough review of the anticipated mammoth amounts of Government

        discovery materials with which they need to familiarize themselves deeply

        and meaningfully discuss with their counsel. The Government provides no

        logical link between its allegations and the so called danger it predicts will

        happen to its witnesses. Even if the Government satisfactorily

        demonstrated this link, it cannot thereby eviscerate the defendant’s right to

        prepare for his trial with his counsel in the best way available to him as the
     Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 3 of 13



             defendant is entitled to the most zealous advocacy that his counsel can

             provide and the defendant is entitled to his constitutional right to

             unfettered and undiluted effective assistance of counsel.

       5.    The discovery is reportedly voluminous and, upon information and belief,

             includes several thousands of pages and media files, photographs,

             audio/video recordings, Title III recordings, transcripts of recordings,

             laboratory analysis of drugs and other pieces of physical evidence and

             telephone records.

       6.    The Government alleges in its motion that there exist lists and

             spreadsheets of persons targeted for violence by the Latin Kings but the

             Government offers no supposed spreadsheets and/or lists in support of its

             motion, reveal no data to show their creation by any detained or released-

             on-bail indictee and otherwise offer no facts to show involvement by the

             indictees in any violence connected to said lists and/or spreadsheets.

7.           Unsubstantiated allegations should not succeed at undermining

             constitutional rights.

8.           The Government’s proposal to limit access of the discovery materials to

             detained indictees at the detention facilities at which they are housed

             effectively delays trial preparation and effective communication by

             counsel with his/her client.

9.           First, based on personal experiences with prior federally detained inmates

             at Plymouth County House of Correction, F.C.I. Wyatt, Norfolk County

             Jail (Dedham) and Essex County House of Correction at Middleton, the
      Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 4 of 13



              prison facilities limit access to computers to their prisoners to small

              periods of time ranging from half hour time periods two times weekly up

              to one hour two times weekly. Often, the defendant is denied access to the

              use of the computer because the institution has to cancel the defendant’s

              time to use it for various unexplained reasons.

10.           With thousands of pages of materials to review, the defendant’s review of

              discovery at that pace limited by the facilities will require several months,

              thereby severely impeding the progress to trial and speedy trial rights of

              the defendants.

11.           The Government has not averred anywhere in its Motion for Protective

              Order that it can achieve agreements with the Superintendents of the

              prison facilities to obtain for the prisoners quicker and/or more frequent

              access to computers to review the discovery.

12.           Given the volume of discovery the defendants must review, the

              government’s insistence that a defendant take no notes on the discovery

              materials and possess no copies of same renders its plan unworkable and

              untenable. A defendant is being asked to retain in his head the specific

              bate-stamped numbers of pages he has read so as to be able at a later time

              to discuss the detailed contents of each page that pertains to his case. The

              attorney has no meaningful way to address the client’s concerns with each

              page unless (s)he has the page in front of him to discuss with the client. As

              several days or weeks or even months may pass from the time the client

              reads the relevant materials on the computer at the prison to the time he
      Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 5 of 13



              meets with his attorney, the client may need to reread the material in front

              of the attorney. This becomes time wasted for the attorney who has to sit

              there with his client while his client undertakes refreshment of his

              memory. Should the required attorney-client review consume hundreds of

              pages, the time will involve so many visits that months will be consumed

              in the process.

13.           The above paragraph 12 does not address the further problems caused by

              the defendant’s inability to take notes or have copies of pictures, lab

              reports, videos, etc.

14.           The Government sets forth to counsel no data as to the institution’s rules

              or willingness to make said materials available to Palacios, Felix-Rivera,

              Liberato, Cotto, Medina, Santiago Torres and R. Lara.

15.           The Government sets forth no information as to the quantity of material

              that qualifies as automatic discovery but inference that it is a huge quantity

              can be gleaned from the fact that it intends to send multiple computers to

              the institutions.

16.           The Government does not assert and Palacios’, Felix-Rivera’s, Liberato’s

              Cotto’s, Medina’s, Santiago Torres’ and R. Lara’s counsel do not know

              whether the Plymouth House of Correction or other incarcerative

              institutions will limit their respective defendant in his viewing or listening

              periods, and if so, to what extent.
      Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 6 of 13



17.           Without a more detailed description of the discovery materials, defense

              counsel cannot specifically address the many anticipated problems that the

              Government’s requested prohibition create.

18.           Palacios’, Feliz-Rivera’s, Liberato’s, Cotto’s, Medina’s, Santiago Torres’

              and R. Lara’s counsel anticipate, as illustration, that there may be several

              telephone records that each counsel would require each defendant to

              review to seek to determine whether he recognizes any of the telephone

              numbers. Such a review consumes unnecessary time of defendant’s

              counsel when the defendant could engage in this review by himself and is

              rendered more efficient when the defendant can mark on the individual

              page whether and how he can identify a telephone number and return that

              page to his counsel.

19.           Absent the restrictions the Government seeks, defendant’s counsel’s

              normal practice would be to send the defendant a complete copy of the

              paper materials, have him review same, and return by mail pages with

              comments thereon that pertain to them in this matter.

20.           Defendant’s counsel would also advise his client either to read each line

              sheet provided by the Government or to listen to the disc of Title III

              recordings made available to him at the Plymouth County House of

              Correction.

21.           The Government could arrange with the facility that the defendant be

              prohibited from sending out of the institution any batestamped materials

              unless it or they were being sent to undersigned counsel by the defendant.
      Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 7 of 13



              This is a much easier way for the Government to accomplish its aim—to

              allow the defendant to have access to all materials provided without fear

              that it will be disseminated to anyone “on the street” or used to intimidate

              Government witnesses although the defendant reiterates that the

              Government has shown with regard to Palacios, Felix-Rivera, Liberato,

              Cotto, Medina, Santiago Torres and R. Lara no reason at all for its desired

              imposition of this restriction upon them.

22.           The conditions the Government seeks to impose upon the defendants’

              counsel are unduly burdensome and imposed without sufficient reason, as

              they potentially require defendants’ counsel to spend many hours at CJA

              rates sitting in person with their defendants without making efficient use

              of either each defendant’s or defendant’s counsel’s time.

23.           The Government is silent as to whether or not counsel can share any of the

              discovery directed to him or her with any other counsel in the case. No

              good reason exists to require this restriction.

24.           The Government appears to limit defense counsel’s use of the materials.

              For example, defendant’s counsel would be unable to have the materials

              shown by an investigator, or be unable himself to show the materials, to a

              potential witness who might be an unindicted co-conspirator, or an

              acquaintance of the defendant who might provided an alibi to the

              defendant, to give but two illustrations. Counsel ought not to be foreclosed

              from making such proper uses of the discovery materials. Moreover, the

              Government insists that the unindicted coconspirator must abide by the
      Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 8 of 13



              terms of the confidentiality order but offers no way to have the

              defendant’s counsel compel that agreement if refused by the co-

              conspirator, leaving the defendant’s counsel with the Hobson’s choice of

              not disclosing the information to the potential witness or running afoul of

              a confidentiality agreement that imperils his entitlement to testimony of a

              potential witness.

25.           The Government seeks to have its protective order apply to Government’s

              former production of discovery in prior prosecutions. It gives no reason

              why. Nor does it shoulder the burden of proof why any Motion for

              Protective Order should be so far-ranging and overbroad. Nor does it

              discuss how materials that are made known to defendant’s counsel such as

              copies of phone dumps, photographs of victims, autopsy reports or crime

              scene photographs but forbidden to be given to the incarcerative detention

              facilities are to be shown to or reviewed by the defendant so that the

              defendant can determine their relevance to his case and, if so, address

              these documents in sufficient detail with his counsel to prepare his

              defense.

26.           The Government’s Requested Protective Order would require a defendant

              filing a motion that relies in part or references in part the substance of any

              discovery materials to confer with the Government as to whether or not

              the motion could be filed on the public docket, a more cumbersome, time-

              consuming procedure than presently required under Judge Zobel’s

              Standing Order re: Protective Orders and could require, in the event the
      Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 9 of 13



              Government during the conference disagrees with counsel that the motion

              could be filed on the public docket, frequent filings under seal which, in

              turn, can result in some delay before decision. As to sealed motions, the

              Government fails to demonstrate to this Court why Local Rule 7.2 does

              not adequately address sealed and impounded motions. Nor does it carve

              out an exception for ex parte motions.

27.           Magistrate Bowler in her “MEMORANDUM AND ORDER RE:

              GOVERNMENT’S MOTIONS FOR PROTECTIVE ORDER (DOCKET

              ENTRY ## 61, 82); MOTION TO COMPEL AUTOMATIC

              DISCOVERY (DOCKET ENTRY # 103)” (DOCKET ENTRY 137) in

              United States v. Demetrius Williams et al, Crim. No. 15-10145- RGS (The

              MS-13 case) sets out in depth the applicable law and considerations which

              mandate the conclusion that the overbroad prohibitions the Government

              presently seeks would, if obtained, emasculate the attorney’s effectiveness

              with his client and irremediably eviscerate the defendant’s ability, without

              his counsel’s full aid, to prepare well for trial. The Magistrate said at pp.

              9-12 of her Memorandum the following, equally applicable to the case at

              bar:


              Rule 15 (d) governs protective orders regarding discovery
              material in criminal cases. Fed.R.Crim.P. 16(d) (1); see United
              States v. Lee, 314 F.3d 637, 652 (8th cir. 2004); United States
              v. Smith, 985 F.Supp.2d 506, 522 (S.D.N.Y. 2013) (Rule 16
              contains a "provision governing protective orders related to the production
              of pretrial discovery"). The rule requires a showing of good cause.
              Fed.R.Crim.P. 16 (d) ; see United States v. Bulger, 283 F.R.D. 46, 52 (D .
              Mass. 2012) (under Rule 15(d), "good cause provides the basis to enter a
              protective order").
Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 10 of 13




        Good cause ordinarily requires "a particularized, specific
        showing." United states v. Bulger, 283 F.R.D. at 52; see United States v.
        Wecht, 484 F.3d 194, 277 (3rd Cir. 2007) (‘“ [b]road allegations of harm,
        unsubstantiated by specific examples or articulated reasoning, do not
        support a good cause showing"'), United States v. Carriles, 654 F.Supp.2d
        557 , 565 (W.D.Tex. 2009)("motion for a protective order ordinarily
        ‘contemplates a particular and specific demonstration of fact’); see also
        Anderson v. Cryovac, Inc., 805 F .2d 1, 7 (1st Cir. 1986) (under Fed. R.
        Civ. P. 26 (c) , "finding of good cause must be based on a particular
        factual demonstration of potential harm, not on
        conclusory statements"). "The nature of the showing of
        particularity, however, depends upon the nature or type of
        protective order at issue." United States v. Bulger, 283 F.R.D.
        at 52 (citing Manual for Complex Litigation (Fourth) § 11.432
        (2012)). Blanket or umbrella protective orders, such as the ones proposed
        by the government, by their nature are "'typically made without a
        particularized showing to support the claim for protection, but such
        showing must be made wherever a claim under an order is challenged."'
        id. at 53 (quoting Manual for Complex Litigation (Fourth) § 11.432
        (2012), in parenthetical). Whereas blanket protective orders are “‘useful
        and expeditious in large scale litigation,' they can be overbroad and
        unnecessary." United States v. Smith, 985 F.Supp.2d at 545 (citations
        omitted). Moreover, in determining the appropriate level of protection, it
        is important to "ensure that a protective order 'is no broader than is
        necessary' to serve the intended purposes." id.

        Here, the government's interest of protecting potential witnesses from
        intimidation and retaliation is undeniably a valid concern. see United
        States v. Bulger, 283 F. R.D. at 55-56. Indeed, "the advisory committee
        notes to rule 16(d) recognize the need to protect material when disclosure
        may impact the safety of a witness or lead to witness intimidation." id. at
        55; Fed.R.Crim.P. 16 (d), Advisory Committee Notes to the 1966
        Amendments.

        ...[t]he government's showing is relatively weak when balanced against the
        concerns raised by the defendants of having access to the withheld
        automatic discovery material to prepare for trial. A defendant's mere
        receipt of drugs, as described in the affidavit, does not demonstrate a risk
        that the defendant will engage in witness intimidation. Whereas the facts
        show that a number of the defendants have engaged in violent behavior,
        the government does not present a strong case that any defendant is likely
        to intimidate or retaliate against a prospective witness. Moreover, the
        government makes no showing that the categories of the automatic
        discovery material produced to date [or to be produced] (photographs,
        audio/video recordings, laboratory analysesand telephone records)
      Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 11 of 13



              implicate a viable risk of witness intimidation or retaliation.” The
              government’s strongest showing relative to intimidation concerns [the
              recorded remarks] of individuals who are charged in [this] case. The
              individual defendants in this case, however, cannot be shown to date to
              have engaged in any act of intimidation or violence to the known,
              identified informants.

28.           Defendants therefore oppose the Government’s Motion for Protective

              Order.

29.           Defendants’ counsel request the automatic discovery to which each

              counsel and his client are entitled and further requests that they be

              permitted to disseminate without restriction all documents that they

              determine each must send to his respective defendant for the defendant’s

              use in preparing his defense at trial.

        WHEREFORE, Defendant MATTHEW PALACIOS, ISAAC FELIX-RIVERA,

JUAN LIBERATO, MICHAEL COTTO, JEREMIA MEDINA, ORLANDO

SANTIAGO TORRES and ROBERT LARA respectfully request that this Court DENY

the Government’s Motion for Protective Order.

                                              Defendant
                                              Matthew Palacios
                                              By his Attorney,

                                              /s/ James B. Krasnoo
                                              James B. Krasnoo
                                              (BBO No. 279300)
                                              jkrasnoo@kkf-attorneys.com
                                              Krasnoo, Klehm and Falkner, LLP
                                              28 Andover Street, Suite 240
                                              Andover, MA 01810
                                              (978) 475-9955
                                              (978) 474-9005 (facsimile)

                                              Defendant
                                              Isaac Felix-Rivera
                                              By his Attorney,
Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 12 of 13




                               /s/Scott P. Lopez
                               Scott P. Lopez
                               BBO # 549556
                               Lawson & Weitzen, LLP
                               88 Black Falcon Avenue, Suite 345
                               Boston, MA 02210
                               (tel) (617)439-4990
                               (fax) (617) 439-3987
                               Email: splopez@lawson-weitzen.com

                               Defendant
                               Juan Liberato
                               By his attorney,


                               /s/James J. Cipoletta
                               James J. Cipoletta
                               BBO# 084260
                               Citizens Bank Building
                               385 Broadway - Suite 307
                               Revere, MA 02151
                               781.289.7777

                               Defendant
                               Michael Cotto
                               By his attorney,


                               /s/Tracy A. Miner
                               Tracy A. Miner
                               BBO# 547137.
                               Orkand Siddall LLP
                               470 Atlantic Avenue, 4th Floor
                               Boston, MA 02210
                               tel: (617) 273-8377
                               fax: (617) 273-8004
                               tminer@mosllp.com | mosllp.com

                               Defendant
                               Jeremia Medina
                               By his attorney,

                               /s/Raymond E. Gillespie
                               Raymond E. Gillespie
                               BB0 # 19200
   Case 1:19-cr-10459-RWZ Document 390 Filed 01/27/20 Page 13 of 13



                                          875 Massachusetts Ave, Ste. 32
                                          Cambridge, MA 02139
                                          (617) 661-3222
                                          rgillespie1@prodigy.net

                                          Defendant
                                          Orlando Santiago Torres
                                          By his attorney,

                                          /s/Paul Garrity

                                          Paul Garrity
                                          BBO#555976
                                          14 Londonderry Road
                                           Londonderry, NH 03053
                                          Tel. No. 603-434-4106
                                           garritylaw@myfairpoint.net.

                                          Defendant
                                          Robert Lara
                                          By his attorney,

                                          /s/Leslie Feldman-Rumpler

                                          Leslie Feldman-Rumpler
                                          Attorney at Law
                                          229 Harvard Street
                                          Brookline,MA 02446
                                          (617) 728-9944
                                          BBO#555792
                                          leslie@feldmanrumplerlaw.com




                          CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the within motion was served upon AUSA
Phillip Mallard, United States’ Attorney’s Office, Ninth Floor, One Courthouse Way,
Boston, MA 02210 via her email address philip.mallard@usdoj.gov, through the Court’s
ECF electronic filing system, on January 27, 2020.
                                                /s/ James B. Krasnoo
